              Case 3:18-cv-02615-AGT Document 203-1 Filed 03/08/21 Page 1 of 3

                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA

Case No: 18-cv-2615-AGT
Case Name: Botta v. Pricewaterhouse Coopers LLP

                            TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                          PLAINTIFF ATTORNEY:                           DEFENSE ATTORNEY:
 Alex G. Tse                     Alex Cabeceiras and Ingrid Evans              Moez Kaba and John Hueston
 TRIAL DATE: 3/8/2021            REPORTER(S): Jo Ann Bryce                     CLERK:
                                                  Debra Pas                    Stephen Ybarra

 PLF    DEF       DATE/TIME
 NO.    NO.       OFFERED        ID    REC    DESCRIPTION                                                          BY
                                              Court Reporter – Jo Ann Bryce
                  8:30 AM                     Court in session.
                                              Walter Brown called as witness and sworn                             Def
 JX20 JX20        8:37 AM        X     X      Joint Exhibit 20 Admitted - Letter from US SEC to PwC                Def
                                              re In the Matter of Certain PricewaterhouseCoopers
                                              Audits (MSF-4149)
        DX1508 9:10 AM           X     X      Defendant Exhibit 1508 Admitted ‐ Email from Porcaro to enf‐         Def
                                              cpu@sec.gov re In the Matter of Certain PricewaterhouseCoopers
                                              Audits (MSF‐4149) ‐ PwC's 1st Document Production
        DX1509 9:10 AM           X     X      Defendant Exhibit 1509 Admitted ‐ Letter from Orrick to ENF‐CPU re   Def
                                              In the Matter of Certain PricewaterhouseCoopers Audits (MSF‐4149)
        DX1510 9:12 AM           X     X      Defendant Exhibit 1510 Admitted ‐ Email from Porcaro to enf‐         Def
                                              cpu@sec.gov re In the Matter of Certain PricewaterhouseCoopers
                                              Audits (MSF‐4149) ‐ PwC's 2nd Document Production
        DX1511 9:12 AM           X     X      Defendant Exhibit 1511 Admitted ‐ Letter from Orrick to ENF‐CPU re   Def
                                              In the Matter of Certain PricewaterhouseCoopers Audits (MSF‐4149)
        DX1512 9:13 AM           X     X      Defendant Exhibit 1512 Admitted ‐ Email from Porcaro to enf‐         Def
                                              cpu@sec.gov re In the Matter of Certain PricewaterhouseCoopers
                                              Audits (MSF‐4149) ‐ PwC's 3rd Document Production
        DX1513 9:13 AM           X     X      Defendant Exhibit 1513 Admitted ‐ Letter from Orrick to ENF‐CPU re   Def
                                              In the Matter of Certain PricewaterhouseCoopers Audits (MSF‐4149)
        DX1514 9:14 AM           X     X      Defendant Exhibit 1514 Admitted ‐ Email from Porcaro to enf‐         Def
                                              cpu@sec.gov re In the Matter of Certain PricewaterhouseCoopers
                                              Audits (MSF‐4149) ‐ PwC's 4th Document Production
        DX1515 9:14 AM           X     X      Defendant Exhibit 1515 Admitted ‐ Letter from Orrick to ENF‐CPU re   Def
                                              In the Matter of Certain PricewaterhouseCoopers Audits (MSF‐4149)
        DX1517 9:14 AM           X     X      Defendant Exhibit 1517 Admitted ‐ Email from Porcaro to enf‐         Def
                                              cpu@sec.gov re In the Matter of Certain PricewaterhouseCoopers
                                              Audits (MSF‐4149) ‐ PwC's 5th Document Production
        DX1518 9:14 AM           X     X      Defendant Exhibit 1518 Admitted ‐ Letter from Orrick to ENF‐CPU re   Def
                                              In the Matter of Certain PricewaterhouseCoopers Audits (MSF‐4149)
        DX1519 9:15 AM           X     X      Defendant Exhibit 1519 Admitted ‐ Email from Porcaro to enf‐         Def
                                              cpu@sec.gov re In the Matter of Certain PricewaterhouseCoopers
                                              Audits (MSF‐4149) ‐ PwC's 6th Document Production
        DX1520 9:15 AM           X     X      Defendant Exhibit 1520 Admitted ‐ Letter from Orrick to ENF‐CPU re   Def
                                              In the Matter of Certain PricewaterhouseCoopers Audits (MSF‐4149)
        DX1521 9:15 AM           X     X      Defendant Exhibit 1521 Admitted ‐ Email from Porcaro to enf‐         Def
                                              cpu@sec.gov re In the Matter of Certain PricewaterhouseCoopers
                                              Audits (MSF‐4149) ‐‐ PwC's 7th Document Production




                                                   1
           Case 3:18-cv-02615-AGT Document 203-1 Filed 03/08/21 Page 2 of 3

                                   Case No: 18-cv-2615-AGT
                         Case Name: Botta v. Pricewaterhouse Coopers LLP
                                      Date: March 8, 2021
 Courtroom Deputy: Stephen Ybarra         - Court Reporter:    Debra Pas and Jo Ann Bryce

                          EXHIBIT and WITNESS LIST CONTINUED

PLF      DEF    DATE/TIME
NO.      NO.    OFFERED   ID          REC DESCRIPTION                                                                BY
         DX1522 9:15 AM   X           X   Defendant Exhibit 1522 Admitted - Letter from Orrick to ENF-CPU            Def
                                              re In the Matter of Certain PricewaterhouseCoopers Audits (MSF-
                                              4149)
         DX1524 9:18 AM         X     X       Defendant Exhibit 1524 Admitted - Letter from US SEC to PwC re In      Def
                                              the Matter of Certain PricewaterhouseCoopers Audits (MSF-4149)
                                              Termination of Investigation
         DX1593 9:23 AM         X     X       Defendant Exhibit 1593 Admitted - ECF100-24 Declaration of Mauro       Def
                                              Botta in Support of Plaintiff's Opposition to Defendant PwC's Motion
                                              for Summary Judgment
                 9:29 AM                      Plaintiff conducts cross examination of Walter
                                              Brown
PX209            9:54 AM        X             Plaintiff Exhibit 209 Identified – July 5, 2017 Letter re              Pltf
                                              Mauro Botta
PX218            10:22 AM       X     X       Plaintiff Exhibit 218 Admitted – 1-31-2019 Declaration                 Pltf
                                              of Walter Brown with attachments
                                              Court Reporter – Debra Pas
         DX1283 10:43 AM        X             Defendant Exhibit 1283 Identified ‐ Email from Yang to Thorson re      Pltf
                                              Box 7 3.2.15 12pm PST.docx
                 10:48 AM                     Recess
                 11:01 AM                     Court reconvenes. Plaintiff resumes cross
                                              examination of W. Brown.
         DX1283 11:07 AM        X             Defendant Exhibit 1283 Identified - Email from Yang to Thorson re      Pltf
                                              Box 7 3.2.15 12pm PST.docx
PX207-           11:20 AM       X     X       Plaintiff Exhibit 207-90 Admitted - 11-19-2017 SEC                     Pltf
90                                            Email to Brown re MB Docs (Brown)
                 11:35 AM                     Recess
                 11:40 AM                     Court Reconvenes.
                                              Mark Simon called as witness                                           Def
                 11:44 AM                     Mark Simon sworn.
                                              Defendant conducts direct examination of Mark
                                              Simon
                 12:10 PM                     Plaintiff conducts cross examination of M. Simon
                                              Court Reporter – Jo Ann Bryce
PX219            12:17 PM       X     X       Plaintiff Exhibit 219 Admitted – Mark Simon                            Pltf
                                              Declaration
                 12:22 PM                     Recess
                 12:29 PM                     Court reconvenes. Plaintiff resumes cross
                                              examination of M. Simon.
                 12:55 PM                     Defendant conducts redirect
                 12:56 PM                     Mark Simon excused.
                                              Defendant rests
                                                  2
             Case 3:18-cv-02615-AGT Document 203-1 Filed 03/08/21 Page 3 of 3

                                     Case No: 18-cv-2615-AGT
                          Case Name: Botta v. Pricewaterhouse Coopers LLP
                                        Date: March 8, 2021
      Courtroom Deputy: Stephen Ybarra         - Court Reporter:   Debra Pas and Jo Ann Bryce

                           EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED            ID     REC     DESCRIPTION                                         BY
          12:56 PM                          Plaintiff states intention to file 52(c) motion.
             12:57 PM                       Recess
             12:59 PM                       Discussion held regarding closing arguments
             1:02 PM                        Discussion held regarding admitted exhibits
             1:05 PM                        Adjourned.
                                            Plaintiff's time remaining: 3 hrs 36 mins;
                                            Defendant's time remaining: 4 hrs 11 mins.




                                                 3
